Citation Nr: 0732431	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for varus deformity of the left knee from March 10, 2000.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 10 percent initial evaluation for a varus 
deformity of the left knee from March 10, 2000 (the date upon 
which he filed his original claim for VA compensation for 
this orthopedic disability.  See 38 C.F.R. § 3.400.)  

During the course of the appeal, the Board remanded the case 
for additional evidentiary and procedural development in 
November 2003 and September 2005.  In an August 2007 joint 
motion remand, the United States Court of Appeals for 
Veterans Claims vacated a June 2006 Board decision denying 
the veteran's claim for a higher initial evaluation for varus 
deformity of the left knee and remanded the matter to the 
Board for readjudication of the issue on appeal.  The United 
States Court of Appeals for Veterans Claims instructed the 
Board to consider the applicability of the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5258 to rate the veteran's 
left knee disorder, and to consider the relevance of the 
veteran's report that his left knee "gave out twice" 
between January 2005 to April 2005, with respect to his claim 
for a rating increase.


FINDINGS OF FACT

For the period from March 10, 2000 to the present, the 
veteran's left knee disability from varus deformity is 
manifested by slight impairment due to moderate hypermobility 
of the patella and mild medial laxity on valgus stress, with 
occasional episodes of joint effusion and medial joint line 
tenderness.



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent from March 10, 2000 for varus deformity of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  In this case, the veteran's claim 
for service connection was received in March 2000, prior to 
the implementation of the VCAA, and he did not receive first 
notification of the provisions of the VCAA as they pertained 
to increased rating claims until correspondence dated in 
April 2004.  Thereafter, he received additional notice of the 
VCAA, including most recently in correspondence dated in 
November 2005.  In an ideal situation, the notice required by 
38 U.S.C.A. § 5103(a) should be provided to a claimant before 
the initial unfavorable rating decision of the RO on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While the 
initial notice letter issued in April 2004 provided full 
notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the claimant 
was not provided full notice prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the claims at 
issue were readjudicated and additional supplemental 
statements of the case were provided to the veteran during 
the course of the appeal.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Therefore, the Board's adjudication of this appeal 
would not result in prejudice to the veteran in the 
disposition thereof.  [See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993): Where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby.]

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records showing the state 
of his service-connected varus deformity of his left knee for 
the period from February 2000 to September 2005 have been 
obtained and associated with the evidence.  The veteran has 
also been provided with VA orthopedic examinations to assess 
the severity of his left knee disability due to varus 
deformity for the time period at issue.  Furthermore, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  In this regard, in 
September 2007 the veteran stated that he had no further 
evidence in support of his claim to submit, in response to a 
request by VA to furnish any additional records in his 
possession.  The veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of entitlement to 
an increased rating.  Because this claim is being denied, the 
denial renders any effective date issue moot.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.

Factual background

On March 10, 2000, the veteran submitted a claim for service 
connection for a left knee condition secondary to his 
service-connected left foot condition.  He was granted 
service connection and a 10 percent evaluation for varus 
deformity of the left knee, which is rated on the basis of 
impairment due to recurrent subluxation, lateral instability, 
and joint "locking," pain, and effusion, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258 (2007).  The 
effective date of the award was March 10, 2000 (i.e., the 
date the claim was received).  

During the course of this appeal, in an April 2005 rating 
decision, the veteran was granted service connection and a 10 
percent evaluation for traumatic arthritis of the left knee, 
effective from March 10, 2000.  The Board notes that 
arthritis of the left knee is a separate disability from the 
varus deformity and is rated on the basis of radiographic 
evidence of degenerative bony pathology with pain and 
limitation of motion under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2007).  In 
this regard, in precedent opinion VAOPGCPREC 23-97 (July 1, 
1997), the VA Office of the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 of 38 
C.F.R. § 4.71a (2007).  The Office of the General Counsel 
noted that Diagnostic Code 5257 specifically addressed only 
instability of the knee and Diagnostic Code 5003 specifically 
addressed only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2007).  As the veteran has not timely appealed the April 
2005 rating decision with regard to the matter of the 
evaluation assigned for traumatic arthritis of the left knee, 
the Board will therefore focus its review solely on the 
evidence pertaining to the veteran's left knee impairment due 
to recurrent subluxation, lateral instability, and joint 
"locking," and effusion.

A private medical report dated in February 2000 shows that 
the veteran was treated for complaints of left knee pain with 
swelling.  Objective examination shows a varus deformity with 
medial joint line tenderness and mild joint effusion, but no 
varus or valgus laxity.  No ballottement (i.e., patellar 
"floating" due to excessive effusion of joint fluid) was 
detected.  A private physician stated in a January 2001 
letter that the veteran experienced active effusion and some 
swelling of his left knee, aggravated by any exertional 
activity.  

Private treatment reports dated in April 2000 show that the 
veteran presented subjective complaints of left knee pain 
with swelling and reported that his left knee was "giving 
out" on him.  Objective examination shows that effusion and 
medial joint line tenderness was detected with 2+ valgus 
laxity but had a firm end point and no varus laxity.

VA outpatient notes dated 2000 to 2005 show that the veteran 
received occasional treatment for complaints of left knee 
pain and swelling.  These include the following reports:

The report of a March 2001 VA fee-basis orthopedic 
examination shows, in pertinent part, that the veteran 
subjectively complained of left knee pain with weakness, 
stiffness, swelling and inflammation, instability, 
dislocation, "locking," fatigue and lack of endurance, all 
aggravated by use.  He was able to perform ala activities of 
daily living.  He stated that he was on light duty in his job 
as a United States Postal Service employee because of 
problems with his back and right knee.  Objective examination 
revealed slight limitation of motion to 130 degrees, with 140 
degrees considered normal.  However, that there was no 
observable swelling at the time, although a slight varus 
deformity was present.  The diagnosis was mild varus 
deformity, left knee, with pain.  

The report of a February 2002 VA examination shows that the 
veteran had a moderate degree of left knee instability, but 
the examiner did not believe that the patella could be 
dislocated.  He stated that he was on light duty in his job 
as a United States Postal Service employee because of 
problems with his back and right knee.  The veteran was 
diagnosed with moderate hypermobility of the patella, but the 
knee was not found to be unstable in the sense that it could 
be actually dislocated, even with deliberate attempts to do 
so by the physician through application of lateral stress. 

A December 2003 VA outpatient note shows that the veteran was 
treated for complaints of left knee pain and swelling, 
although no swelling was observed at the time.

The report of a May 2004 VA examination shows that the 
veteran displayed left medial laxity to valgus stress at 30 
degrees, but his patella was otherwise stable to all tests 
and no joint effusion was observed.  He reported that in 
April 2004 he was put on disability pension at the United 
States Postal Service because of other physical problems, and 
that he had previously been on light duty for several years 
because of problems with his back in addition to other 
ailments.  An MRI study of the left knee, conducted in 
conjunction with the May 2004 examination, shows that there 
was a partial tear of the veteran's medial collateral 
ligament; an abnormal medial patellar retinacula with ill-
defined imagery and edema of the surrounding soft tissues 
indicative of a non-acute or old injury or rupture, but with 
no sign of patellar dislocation or patellar subluxation; 
superficial irregularity and superficial fissuring of the 
articular cartilage of the medial femoral condyle; and a 
moderate-sized popliteal cyst.  The left meniscus, anterior 
cruciate ligaments, and posterior cruciate ligaments appeared 
to be intact.  The veteran's reported history of left knee 
joint "dislocation" was deemed to be more likely 
subluxation of the left patella.

VA outpatient treatment reports dated from May 2004 to 
September 2005 shows that the veteran received treatment for 
left knee pain on several occasions.  The reports include a 
February 2005 treatment note, which shows that some soft 
tissue swelling and effusion was observed over the medial 
aspect of the distal left femur.  An MRI study conducted in 
March 2005, whose findings were compared with the prior MRI 
of May 2004 and were determined to be virtually identical 
except for showing that the popliteal cyst had increased in 
size by March 2005.  No significant joint effusion was 
detected on MRI.  The left meniscus, anterior cruciate 
ligaments, posterior cruciate ligaments, lateral stabilizing 
structures, and extensor mechanism were intact and 
unremarkable.  An April 2005 VA outpatient treatment note 
shows that the veteran complained of left knee "locking" 
but no objective findings of actual knee joint locking were 
presented in the note.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A VA examination report 
should therefore present medical determinations regarding 
whether the affected joints exhibit pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom.  Specifically, the examiner must be asked 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The applicable rating criteria for evaluating the veteran's 
left knee disability associated with varus deformity are 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258.  
These provide the following: 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

525
9
Cartilage, semilunar, removal of, symptomatic:
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

To give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable Diagnostic Codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

The veteran asserts that his left knee disability due to 
varus deformity is productive of a level of impairment that 
meets the criteria for an evaluation greater than 10 percent.  
Although the February 2002 VA examiner used the term 
"moderate" to describe the veteran's hypermobility of the 
patella, the remaining evidence of record shows that the 
veteran's instability is slight because he has only some 
medial laxity to valgus stress, but with a firm end point and 
no varus laxity and no actual dislocation.  His left knee 
"instability" was, in fact, identified as subluxation from 
a clinical viewpoint.  Overall, from the initial grant of 
service connection until the present time, the disability 
picture presented by the clinical evidence more closely 
approximates the criteria for slight subluxation, thus 
warranting no more than a 10 percent evaluation on 
application of the rating criteria in Diagnostic Code 5257.

Although the veteran claims to have instability and locking 
of his left knee, these clinical symptoms are not shown to 
have ever been actually objectively demonstrated on any 
examination or treatment session.  While the evidence 
demonstrates occasional effusion and swelling of the left 
knee, the incidences of such effusion are not frequent.  
Therefore, the Board concludes that the veteran has not met 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5258.       

Although the veteran is a postal worker and his employment 
involves walking, he stated during his March 2001, February 
2002, and May 2004 VA examinations that he was on light duty 
because of problems with his back and right knee and in April 
2004, he was put on disability pension for other physical 
problems besides his left knee.  Hence, as the veteran's left 
knee, by itself, does not prohibit the veteran from 
performing at work and his left knee instability is deemed to 
be slight, the Board finds that, based on the objective 
evidence of record, at no time during this appeal has the 
veteran's left knee instability warranted an evaluation in 
excess of 10 percent (see Fenderson).  The veteran's appeal 
is thus denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As there is no evidence of an exceptional or unusual 
disability picture associated with the service-connected 
varus deformity of the left knee, with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation greater than 10 percent from March 10, 
2000 for varus deformity of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


